Title: From Thomas Jefferson to Anne-Louis de Tousard, 14 July 1805
From: Jefferson, Thomas
To: Tousard, Anne-Louis de


                  
                     Sir 
                     
                     Washington July 14. 1805.
                  
                  Your favor of July 10. finds me in the moment of my departure for Monticello. I should otherwise have been happy to have recieved you here and to have added my personal respects to the confidence your government has justly reposed in you. I have entire hope that your long residence in this country will have produced every disposition on your part to cultivate peace & friendship between it and your native country.
                  I should have been happy to have conversed with you on the affairs of our common friend M. de la Fayette; but explanations to mr Madison, will have the same effect, should you come here before his departure, which will be at least some days later than mine. one observation I must press. if M. de la Fayette must pay his debts, within a short time, say of one, two or three years, then the whole fund is gone. if sold at this day it would not produce their amount. but it’s rise in value will be such, if the debts can be postponed on interest, that their paiment would still leave a handsome provision for a family in that country. nothing can save him but a postponement of the debt for 10. 15. or 20. years. that will be bearing an interest of 5. or 6. per cent, while his lands will rise in value 20. per cent a year.   the law requires him to locate these lands in parcels of not less than 1000. acres each. I hope I have secured the parcel of between 6. and 700. as. on the Canal of Carondelet, by taking in as much as will make it 1000. acres whether reclaimable or not. Accept my salutations & assurances of great respect & consideration
                  
                     Th: Jefferson 
                     
                  
               